DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s argument, filed on 08/22/2022 regarding rejection of claims 1-5, 8-12, 15-18,  have been fully considered but they are not persuasive. Claims 1-20 are pending.

Although in the interview held on  08/16/2022, mailed on 08/23/2022  examiner stated the PRIOR ART  “Naik” does not teach, “PIM domain” however looking further in the prior art as a whole, it is determined that the prior art teaches “PIM domain”  as described  in paragraphs on Naik ref. shown  below.
Turning to instant specification as filed, disclosed in para [0015] Protocol Independent Multicast ("PIM") is implemented over routers and/or 
multilayer switches in a network domain (described herein as a "PIM domain" for ease of reference) to enable forwarding of multicast packets over one or more networks from any number of source hosts belonging to a multicast group to any number of destination hosts belonging to the multicast group.

The Examiner respectively submits that, prior art Naik discloses in para  [0012] a receiver uses IGMP to communicate a request to join a multicast group address to a last-hop router. The router communicates that request to its neighboring routers  (neighbors) on the link  towards the rendezvous point (for a shared tree) or source (for a SPT) using a multicast routing protocol, such as Protocol Independent Multicast  PIM. Announcement protocols, known in the art, are used to distribute group range-to-rendezvous point address mapping configuration to all PIM-enabled routers that participate in the network topology. 
Collectively the routers  construct a multicast distribution tree rooted at a rendezvous point or source for that group address and having a branch link  that "pulls" packets towards the last-hop router. Only a single multicast router (forwarder) should forward packets for a route over a specific link  of the tree. 

And also in para [0040][0041]Fig. 2,  in the switch fabric 250,   software processes of router supports Protocol Independent Multicast PIM 234.
 
Therefore, Naik clearly discloses a switch fabric and routers in PIM domain.

The Applicant states in Remarks filed 08/22/2022, in scanned page 2,  “Therefore, Singh fails to teach or fairly suggest "forward a downstream certifying message over the egress interface" as claim 15 recites, and Singh fails to remedy the above- mentioned deficiency of the Office's allegations regarding Naik.”
Turning to  instant specification as filed, [0060] Fig. 3E,Since the spine switch has a fabric interface in the distribution tree (S1, G1), the spine switch forwards the downstream certifying message 120 to downstream network devices over the fabric interface. As illustrated in FIG. 3E, it may be seen that the downstream certifying message 120 is forwarded to the leaf switch 112.
The Examiner respectfully submits Singh discloses in para [0035] In FIG. 2, the dashed arrows indicate PIM control messages sent toward the source to establish primary path 24 and RLFA backup path 26, and the solid arrows indicate multicast traffic being forwarded downstream over primary path 24 and RLFA backup path 26 of the multicast distribution tree. 
And also in para [0037] Fig. 1, Upon sending the conventional PIM control message to R2 20B along primary path 24, R1 20A creates a primary multicast state entry for the multicast group that includes a primary upstream interface to R2 20B along primary path 24 toward the source of the multicast group, and a primary downstream interface to LHR 14 toward the interested receiver of the multicast group
And further in para  [0040] Fig. 2,  R4 20D forwards the multicast data packets  to downstream neighbor R3 20C along RLFA backup path 26 according to the downstream  interface of its multicast state entry for the multicast group. R3 20C similarly receives the multicast data packets from R4 20D on the upstream interface of its multicast state entry, and forwards  multicast data packets to downstream neighbor R1 20A along RLFA backup path 26 according to the downstream  interface of its multicast state entry.

Therefore, Singh discloses forward downstream certifying message i.e., a primary downstream interface to last hop router  LHR 14 toward the interested receiver of the multicast group
Allowable Subject Matter
3.	Claims 6, 7, 13, 14, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6, 13 and 19 Naik et al. [US 20060146857 A1] discloses in para [0051]  Fig. 4, each MFIB forwarding table entry 410 also includes an ingress interface field 420 that specifies an interface on which an incoming multicast packet should be accepted, as well as an interface(s) field 430 containing a list of output (forwarding) interfaces over which the incoming packet should be forwarded. One or more control flags 422, 4532 may be associated with each interface of the entry, wherein the control flags specify certain actions/behavior to be taken by the router in response to the reception of the incoming packet. 
For example, a control flag F 434 indicates whether an accepted multicast packet matching the entry is to be forwarded over an associated interface, a control flag SP 436 is used to signal the route processor of the arrival of a multicast data packet and a control flag NS 438 is used to control the behavior of a forwarding engine (i.e., MFIB) in asserting the SP flag 436
The prior art Kouvelas et al. [US 20040205215 A1] disclose in para [0102] when a source begins transmitting, data packets will match the (*,G/M) entries on each router and get forwarded all the way to the RP. No signals are generated and the routing processor therefore need not be involved. Referring to FIG. 5, the forwarding engine traverses states 502, 504, 506, 510, 512, 514, and 524 before reaching state 526 to forward the packet in the direction of the rendezvous point. When a receiver joins the group, it sends an IGMP Join to a las-hop router adjacent to the receiver. Within this first-hop router, the IGMP Join is transferred to the routing processor which reacts by creating an (*,G) entry which has the F flag set on the receiver-facing interface. As packets for this group still need to be forwarded towards the RP, the F flag is also set on the interface that faces the RP.
However, prior art Naik and Kouvelas  does not teach  
wherein the instructions further cause the one or more processors to determine that a second egress interface of the switch has a last hop router flag set to a positive value
Therefore, the claims 6, 13 and 19 with their respective dependent claims 3, 13 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (US Pub: 20060146857 A1) hereinafter Naik  and further in view of Singh et al. (US Pub: 20170093612 A1 ) hereinafter Singh

As to claim 1. Naik teaches a switch comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: ([0040] [0041] , switch includes processor, memory storing program instructions)
compare each interface of the switch to certified path information of a Protocol Independent Multicast ("PIM") domain; ([0040][0052]Fig. 2, Fig. 4, the MFIB 480 in switch performs a lookup into its forwarding table 400 to find a route of an entry 410 that matches a multicast destination address of the packet, i.e., certified route information, matching route instructs  the router as to which interface  the packet should be forwarded using PIM-SM and PIM-SSM)
determine that a first egress interface of the switch is a fabric interface of the certified path information; ([0042] [0052] Fig. 2, Fig. 5,, multicast packet is accepted on a single interface, i.e., the RPF interface that represents the shortest path to the source i.e., certified, and is forwarded out a set of egress interfaces i.e., switch fabric,  to other destinations (routers) that have expressed interest in receiving the data traffic)
Naik does not teach and forward a downstream certifying message over the first egress interface, the downstream certifying message comprising the certified path information.
Singh teaches  and forward a downstream certifying message over the first egress interface, the downstream certifying message comprising the certified path information.  ([0068][0070] Fig. 3, Fig. 6,  routing engine 56  create a multicast state entry for the multicast group in PIM state information 64 having an upstream interface toward the RLFA network device identified in the first PIM control message and a downstream interface toward the downstream neighbor network device; based on routing information 62 and PIM state information 64, routing engine 56 may program a multicast route for the multicast group into forwarding information 78 in forwarding engine 56 including the RLFA backup path)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Singh with the teaching of Naik because Singh teaches using multicast state entry in state information to program multicast route for the multicast group in forwarding information  would allow to forward transmit packet to  neighbor network device along the RLFA backup path. (Singh[0063] 
As to claim 2 the combination of Naik and Singh specifically Naik teaches wherein the instructions further cause the one or more processors to compose the downstream certifying message, the downstream certifying message further comprising an identifier of the switch ([0051] Fig. 4, one or more control flags 422, 4532 associated with each interface of the entry, wherein the control flags specify certain actions/behavior to be taken by the router in response to the reception of the incoming packet,   a control flag F 434 indicates whether an accepted multicast packet matching  the entry  is to be forwarded over an associated interface, a control flag 436 is used to signal the route processor of the arrival of a multicast data packet and a control flag NS 438 is used to control the behavior of a forwarding engine (i.e., MFIB) in asserting the SP flag 436)
Naik does not teach  and an identifier of a certified ingress interface of the switch.  
Singh teaches and an identifier of a certified ingress interface of the switch ([0043][0070 FIG. 3, network device 50 includes interface cards 60A-60N (“IFCs 60”) that receive multicast control and data packets via incoming links and send multicast packets via outbound links; o program the multicast route into forwarding information 64, routing engine 56  select the upstream interface of the multicast state entry as an incoming interface (IIF) of one of IFCs 60  i.e., selected interface IFC 60/ID, of network device 50 for the RLFA backup path, and select the downstream interface of the multicast state entry as an outgoing interface (OIF) of one of IFCs 60 of network device 50 for the RLFA backup path)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Singh with the teaching of Naik because Singh teaches using multicast state entry in state information to program multicast route for the multicast group in forwarding information  would allow to forward transmit packet to  neighbor network device along the RLFA backup path. (Singh[0063] 
As to calim 15. Naik teaches a switch comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: ([0040] [0041] , switch includes processor, memory storing program instructions)
 receive a Protocol Independent Multicast ("PIM") join message over an egress interface of the switch; ([0012] a receiver uses IGMP to communicate a request to join a multicast group address to a last-hop router;  router communicates that request to its neighboring routers (neighbors) on the link towards the rendezvous point (for a shared tree) or source (for a SPT) using a multicast routing protocol, such as Protocol Independent Multicast (PIM))
	Naik does not explicitly teach  determine a first next hop over a first ingress interface towards a source host according to a multi-path routing protocol; 
determine a second next hop over a second ingress interface towards the source host; 
and forward a downstream certifying message over the egress interface, the downstream certifying message comprising the second ingress interface and not comprising the first ingress interface.
Singh  teaches determine a first next hop over a first ingress interface towards a source host according to a multi-path routing protocol; ([0024] Fig. 1, Fig. 2, R1 20A is configured with multicast only fast re-route MoFRR such that R1 20A calculates primary path 24  (S.G, first ingress interface) toward source 16, and also calculates backup path 26 (S.G. PQ) toward source 16; R1 20A selects R2 20B as its primary next hop towards source 16 and sends a PIM control message to R2 20B along primary path 24).
determine a second next hop over a second ingress interface towards the source host; ([0024] Fig. 1, Fig. 2, R1 20A is configured with multicast only fast re-route MoFRR such that R1 20A calculates primary path 24 (S.G) toward source 16, and also calculates backup path 26 (S.G. PQ i.e., second ingress interface) toward source 16; with MoFRR, R1 20A also selects R3 20C as its backup next hop i.e., second next hop,  towards source 16 and sends a PIM control message to R3 20C along backup path 26.
and forward a downstream certifying message over the egress interface,  ([026] Fig. 1, Fig. 2, R1 20A establishes backup path 26 as a loop-free alternates (LFA) backup path in which direct neighbor R3 20C is a LFA network device capable of forwarding traffic along backup path 26 without looping back to R1 20A; when R3 20C, a LFA network device, receives the PIM control message from R1 20A, i.e., forward message over egress interface (S.G.PQ))
the downstream certifying message comprising the second ingress interface and not comprising the first ingress interface. [026] Fig. 1, Fig. 2 when R3 20C, a LFA network device, receives the PIM control message from R1 20A i.e., receives through S.G.PQ, second ingress interface not through S.G, first ingress, R3 20C selects R4 20D as its best next hop towards source 16 and sends a PIM control message to R4 20D along LFA backup path 26)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Singh with the teaching of Naik because Singh teaches using multicast state entry in state information to program multicast route for the multicast group in forwarding information  would allow to forward transmit packet to  neighbor network device along the RLFA backup path. (Singh[0063] 

Claims 8 and 9 are interpreted and rejected for the same reasons as set forth in claims 1 and 2 respectively.
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 2.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, Singh and  further in view of Koh  et al. (US Pub:  20140362678 A1 ) hereinafter Koh 

As to claim 3 the combination of Naik and Singh specifically Naik teaches wherein the instructions further cause the one or more processors to set a flow-certifying flag of the certified ingress interface of the switch ([0051] Fig. 4, one or more control flags 422, 4532 associated with each interface of the entry, wherein the control flags specify certain actions/behavior to be taken by the router in response to the reception of the incoming packet,   a control flag F 434 indicates whether an accepted multicast packet matching  the entry  is to be forwarded over an associated interface),
The combination of Naik and Singh does not teach  to a positive value.  
Koh teaches to a positive value ([0018] FIG. 1, network PHY switch system 10 is configured to provide an output data stream OUTsw that corresponds to a given one of a plurality X of input data streams IN1 through INX, where X is a positive integer, selection of the given one of the input data streams IN1 through INX, can be set by a switching control signal SWCT, such as provided from an external circuit or device e.g., a management data input/output (MDIO) device)).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Koh  with the teaching of Naik and Singh  because Koh  teaches that  selection of input data stream as positive would provide an indication to the switching controller of the occurrence of a predetermined condition associated with the given one of the data streams IN1 through INX at the output of the multiplexer. (Koh [0019])

Claims 10 and  17 are interpreted and rejected for the same reasons as set forth in claim 3.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, Singh and  further in view of Rutledge  et al. (US Pub:  20040208549 A1 ) hereinafter Rutledge 

As to claim 4 the combination of Naik and Singh does not teach  wherein the instructions further cause the one or more processors to receive the downstream certifying message over an ingress interface of the switch.  
Rutledge teaches wherein the instructions further cause the one or more processors to receive the downstream certifying message over an ingress interface of the switch. ([0030]  Fig. 2,  control channel carry diagnostic and control information to the central processor 220 that is processed and used for operation of the optical switches 201, 203 , amplifier 202, and other portions of the network element 200, once processing by switch  controller 210 is completed, the control channel is input, via line 228, to the optical switch 201 to control downstream switching (cross-connecting) including setup of downstream communications traffic paths)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Rutledge  with the teaching of Naik and Singh  because Rutledge  teaches that performing processing of control channel would  allow for dynamic bandwidth control (management) of the broadcast optical network to reduce wasted bandwidth.(Rutledge [0030])

Claims 11 and 18 are interpreted and rejected for the same reasons as set forth in claim 4.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, Singh, Koh and Rutledge   

As to claim 5 the combination of Naik, Singh and Rutledge specifically Naik teaches   wherein the instructions further cause the one or more processors to set a flow-certifying flag of the ingress interface of the switch ([0051] Fig. 4, one or more control flags 422, 4532 associated with each interface of the entry, wherein the control flags specify certain actions/behavior to be taken by the router in response to the reception of the incoming packet,   a control flag F 434 indicates whether an accepted multicast packet matching  the entry  is to be forwarded over an associated interface),
the combination of Naik, Singh and Rutledge does not teach to a positive value.  
Koh teaches to a positive value ([0018] FIG. 1, network PHY switch system 10 is configured to provide an output data stream OUTsw that corresponds to a given one of a plurality X of input data streams IN1 through INX, where X is a positive integer, selection of the given one of the input data streams IN1 through INX, can be set by a switching control signal SWCT, such as provided from an external circuit or device e.g., a management data input/output (MDIO) device)).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Koh  with the teaching of Naik, Singh and Rutledge  because Koh  teaches that  selection of input data stream as positive would provide an indication to the switching controller of the occurrence of a predetermined condition associated with the given one of the data streams IN1 through INX at the output of the multiplexer. (Koh [0019])

Claim 12 are interpreted and rejected for the same reasons as set forth in claim 5.

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413